Exhibit 10.7

 

 

FIRST AMENDMENT TO CREDIT AGREEMENT

among

CHESAPEAKE MLP OPERATING, L.L.C.,

as the Borrower,

CHESAPEAKE MIDSTREAM PARTNERS, L.P.,

as the Parent,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

THE ROYAL BANK OF SCOTLAND plc,

as Syndication Agent,

BANK OF MONTREAL,

COMPASS BANK AND

THE BANK OF NOVA SCOTIA,

As Co-Documentation Agents

and

The Several Lenders from Time to Time Parties Hereto,

Dated as of August 2, 2010

WELLS FARGO SECURITIES, LLC and RBS SECURITIES INC.,

as Joint Lead Arrangers

and

WELLS FARGO SECURITIES, LLC,

as Sole Book Manager

 

 

[FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (herein called the “Amendment”) dated
as of August 2, 2010 among CHESAPEAKE MLP OPERATING, L.L.C., a Delaware limited
liability company, formerly known as Chesapeake Midstream Partners, L.L.C.
(“Borrower”), CHESAPEAKE MIDSTREAM PARTNERS, L.P., a Delaware limited
partnership (“Parent”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent, Swing Line Lender, and the Issuing Lender, and the several
banks and other financial institutions or entities from time to time parties to
the Existing Credit Agreement defined below (“Lenders”).

W I T N E S S E T H:

WHEREAS, Borrower, Administrative Agent and Lenders entered into that certain
Credit Agreement dated as of September 30, 2009 (the “Existing Credit
Agreement”), for the purpose and consideration therein expressed, whereby
Lenders became obligated to make loans to Borrower as therein provided; and

WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Existing
Credit Agreement as set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and in the Existing Credit Agreement, in
consideration of the loans which may hereafter be made by Lenders to Borrower,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto do hereby agree as follows:

ARTICLE I.

DEFINITIONS AND REFERENCES

Section 1.1. Terms Defined in the Existing Credit Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Existing Credit Agreement shall have the same meanings whenever
used in this Amendment.

Section 1.2. Other Defined Terms. Unless the context otherwise requires, the
following terms when used in this Amendment shall have the meanings assigned to
them in this Section 1.2.

“Amendment” means this First Amendment to Credit Agreement.

“Amendment Documents” means this Amendment and all other documents or
instruments delivered in connection herewith or therewith.

“Amendment Effective Date” means the date that the conditions precedent to the
effectiveness of this Amendment specified in Section 3.1 have been satisfied.

“Credit Agreement” means the Existing Credit Agreement as amended hereby.

 

    [FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ARTICLE II.

AMENDMENTS TO EXISTING CREDIT AGREEMENT

Section 2.1. Additional Defined Terms. Section 1.1 of the Existing Credit
Agreement is amended to add the following definitions:

“Consolidated Net Tangible Assets”: at any date of determination, the total
amount of consolidated assets of the Group Members after deducting therefrom:
(a) all current liabilities (excluding (i) any current liabilities that by their
terms are extendable or renewable at the option of the obligor thereon to a time
more than 12 months after the time as of which the amount thereof is being
computed, and (ii) current maturities of long-term debt); and (b) the value (net
of any applicable reserves) of all goodwill, trade names, trademarks, patents
and other intangible assets, all as set forth, or on a pro forma basis would be
set forth, on the consolidated balance sheet of the Group Members for the most
recently completed fiscal quarter, prepared in accordance with GAAP.

“First Amendment Effective Date”: the “Amendment Effective Date” as defined in
that certain First Amendment to Credit Agreement dated as of August 2, 2010
among Borrower, Parent, Administrative Agent and Lenders party thereto.

“General Partner”: Chesapeake Midstream GP, L.L.C., a Delaware limited liability
company.

“Increase Effective Date”: as defined in Section 2.14(d).

“Parent”: Chesapeake Midstream Partners, L.P., a Delaware limited partnership.

“Parent Guarantee Agreement”: the Parent Guarantee Agreement to be executed and
delivered by Parent, substantially in the form of Exhibit A-2 attached hereto.

“Parent Registration Statement”: the Form S-1 Registration Statement filed by
the Parent with the SEC as Registration No. 333-164905, as amended.

“Ventures”: as defined in Section 8.1(l).

Section 2.2. Existing Defined Terms. The definition of “Specified Change of
Control” in Section 1.1 of the Existing Credit Agreement is hereby deleted. The
following definitions in Section 1.1 of the Existing Credit Agreement are hereby
amended in their entirety to read as follows:

“Applicable Margin”: for each Type of Revolving Loan, on any day, the rate per
annum set forth at the appropriate intersection at the relevant column heading
below for such Type of Loan, and for the Commitment Fee, on any day, the rate
per annum set forth at the appropriate intersection at the column for Commitment
Fee Rate, in each case based on the Consolidated Leverage Ratio as of the close
of business on the immediately preceding Business Day:

 

Consolidated Leverage Ratio

   Base Rate
Loans     Eurodollar
Loans     Commitment
Fee Rate  

Less than 3.00 to 1.00

   1.75 %    2.75 %    0.50 % 

Greater than or equal to 3.00 to 1.00 and less than 4.00 to 1.00

   2.00 %    3.00 %    0.50 % 

Greater than or equal to 4.00 to 1.00

   2.25 %    3.25 %    0.50 % 

 

 

2

  [FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“Chesapeake Energy Designees”: those voting members of the board of directors of
the General Partner who are designated or appointed solely by Chesapeake Energy
or its wholly owned Subsidiaries, excluding any directors or managers who may be
designated or appointed by Chesapeake Energy or its wholly owned Subsidiaries
but are designated or appointed (i) to satisfy or comply with any regulation or
rule of any applicable governmental authority or regulating entity, including,
without limitation, those of any regulatory agency, securities commission or
stock exchange relating to independent directors or (ii) pursuant to any
contractual obligations or otherwise to represent, in whole or in part, the
interests of any Person other than Chesapeake Energy or its wholly owned
Subsidiaries.

“Group Members”: the collective reference to Parent, the Borrower, the
Subsidiary Guarantors and the Immaterial Subsidiaries.

“Gathering Documents”: the collective reference to the Gathering Agreement, the
Barnett Gas Gathering Agreement executed January 25, 2010 among the Borrower,
Total Gas & Power North America, Inc. and Total E&P USA, Inc., each other gas
gathering agreement or similar agreement entered into by Parent, the Borrower or
any Subsidiary of the Borrower with any other Person, whether pursuant to the
terms of the Gathering Agreement or otherwise, and the Compression Agreement, as
defined in and in the form attached to the Transaction Agreement.

“Material Agreements”: the collective reference to the Gathering Documents and
the Omnibus Agreement in the form attached to the Parent Registration Statement.

“Responsible Officer”: the chief executive officer, president, chief financial
officer or treasurer of the Borrower or of the General Partner, but in any
event, with respect to financial matters, the chief financial officer or
treasurer of the Borrower or the General Partner.

“Revolving Termination Date”: July 31, 2015.

Section 2.3. Accounting Terms. The references to “the Borrower” in the
definitions of “Consolidated EBITDA”, “Consolidated Interest Expense”,
“Consolidated Leverage Ratio”, “Consolidated Net Income”, “Consolidated Net
Worth”, and “Consolidated Tangible Net Worth” in Section 1.1 of the Existing
Credit Agreement are hereby amended to read “Parent”.

 

 

3

  [FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 2.4. Increase in Commitments. Section 2.14 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

“Section 2.14 Increase in Commitments.

“(a) Request for Increase. Provided no Default has occurred and is continuing,
upon notice to the Administrative Agent (which shall promptly notify the
Lenders), the Borrower may from time to time request an increase in the Total
Revolving Commitments; provided that (i) any such request for an increase shall
be in a minimum amount of $15,000,000, (ii) the Borrower may make a maximum of
three such requests during the Revolving Commitment Period, and (iii) after
giving effect to such increase in the Total Revolving Commitments, the Total
Revolving Commitments do not exceed $1,000,000,000. At the time of sending such
notice, the Borrower may request all or part of such increase from the Lenders
and, if it does so, shall specify (in consultation with the Administrative
Agent) the time period within which each Lender who desires to commit to such
increase is requested to respond.

“(b) Lender Elections to Increase. If Borrower so requests, each Lender may
notify the Administrative Agent within such time period whether or not it agrees
to increase its Revolving Commitment (which agreement may be given or withheld
at such Lender’s sole and absolute discretion) and, if so, whether by an amount
equal to, greater than, or less than its Revolving Percentage of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Revolving Commitment.

“(c) Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
Swing Line Lender and each Issuing Lender (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Persons who
qualify as Eligible Assignees to become Lenders pursuant to a joinder agreement
in form and substance satisfactory to the Administrative Agent and its counsel.
It shall not be a condition to obtaining an increase in the Total Revolving
Commitments that the full amount of such increase requested by the Borrower be
approved by the Lenders or any additional Eligible Assignees. If less than the
full amount of the increase requested by the Borrower is approved by the Lenders
and any additional Eligible Assignee, the Borrower may, at its option, accept
the amount of the increase so approved, or the Borrower may withdraw its request
for all or a portion of such increase, in which case the Borrower shall be
deemed not to have made a request for all or a portion of such increase, as
applicable.

“(d) Effective Date and Allocations. If the Total Revolving Commitments are
increased in accordance with this Section 2.14, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final amount and allocation of such
increase and the Increase Effective Date.

 

 

4

  [FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party
(i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article 4 and the other Loan
Documents are true and correct on and as of the Increase Effective Date and
(B) no Default exists. Administrative Agent shall notify the new or increasing
Lenders of the amount of Loans of each Type and the applicable Interest Period
thereof, and each such new or increasing Lender shall make Revolving Loans which
are sufficient to make its outstanding Revolving Loans of each Type and of each
Interest Period equal to such Lender’s Revolving Percentage of the Revolving
Loans of such Type and such Interest Period. The Borrower shall pay to such new
or increasing Lenders on the Increase Effective Date any costs reasonably
determined by such Lender to have been incurred in respect of Eurodollar Loans
related to such increase which are funded other than on the first day of the
Interest Period relating thereto.

“(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 3.8 or Section 10.1 to the contrary.”

Section 2.5. Representations and Warranties. The introductory paragraph to
Article 4 of the Existing Credit Agreement is hereby amended in its entirety to
read as follows:

“To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Revolving Loans and issue or participate in the Letters of
Credit, Parent and the Borrower hereby represent and warrant to the
Administrative Agent and each Lender that:”

Section 2.6. Financial Condition.

(a) Sections 4.1(a) and (b) of the Existing Credit Agreement are hereby amended
in their entirety to read as follows:

“Section 4.1. Financial Condition.

“(a) The audited consolidated balance sheet of Parent as of December 31, 2009
and the related consolidated statements of operations and of cash flows for the
fiscal year ended on such date, reported on by and accompanied by an unqualified
report from PricewaterhouseCoopers LLP, in each case as set forth in the Parent
Registration Statement, present fairly the consolidated financial condition of
Parent as at such date as set forth therein, and its consolidated results of
operations and consolidated cash flows for the fiscal year then ended as set
forth therein. All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the period involved (except as approved by the
aforementioned firm of accountants and disclosed therein) as set forth therein.

 

 

5

  [FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

“(b) [Intentionally deleted].”

(b) The final sentence of Section 4.1(d) which begins “Unless otherwise
disclosed in writing to the Lenders prior to the date hereof” is hereby restated
in its entirety to read as follows:

“Unless otherwise disclosed in writing to the Lenders prior to the First
Amendment Effective Date, during the period from December 31, 2009, to and
including the First Amendment Effective Date there has been no Disposition by
any Group Member of any material part of its business or property from that
reflected in the balance sheet as at such date referred to in Section 4.1(a).”

Section 2.7. No Change. Section 4.2 of the Existing Credit Agreement is hereby
amended in its entirety to read as follows:

“Section 4.2. No Change. Since December 31, 2009 there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect except as set forth at Schedule 4.2.”

Section 2.8. Knowledge and Belief Representations and Warranties.

(a) The references in Sections 4.6, 4.10, 4.12, 4.17(d) and 4.17(f) of the
Existing Credit Agreement to “to the knowledge of the Borrower” are hereby
amended to read “to the knowledge of the Parent and Borrower”.

(b) The reference in Section 4.17(b) of the Existing Credit Agreement to “nor
does the Borrower have knowledge” is hereby amended to read “nor do Parent or
the Borrower have knowledge”.

(c) The reference in Section 4.18 of the Existing Credit Agreement to “believed
by management of the Borrower” is hereby amended to read “believed by management
of Parent and the Borrower”.

Section 2.9. Subsidiaries. Section 4.15 of the Existing Credit Agreement is
hereby amended to add the following sentences to the end thereof:

“Parent has no Subsidiaries other than the Borrower and its Subsidiaries.
General Partner is the sole general partner of Parent.”

Section 2.10. Affirmative Covenants. The introductory paragraph to Article 6 of
the Existing Credit Agreement is hereby amended in its entirety to read as
follows:

“Parent and the Borrower hereby agree that, so long as the Revolving Commitments
remain in effect, any Letter of Credit remains outstanding or any Revolving Loan
or other amount is owing to any Lender or Administrative Agent hereunder, Parent
and the Borrower shall and shall cause each Group Member to:”

Section 2.11. Financial Statements. The references in Sections 6.1(a) and 6.1(b)
of the Existing Credit Agreement to “the Borrower” are hereby amended to read
“Parent”.

 

 

6

  [FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 2.12. Certificates; Other Information.

(a) The reference in Sections 6.2(b) of the Existing Credit Agreement to
“Responsible Officer of the Borrower” is hereby amended to read “Responsible
Officer”.

(b) The reference in Sections 6.2(c) of the Existing Credit Agreement to
“consolidated balance sheet of the Borrower” is hereby amended to read
“consolidated balance sheet of Parent”.

(c) The reference in Sections 6.2(d) of the Existing Credit Agreement to “fiscal
quarter of the Borrower” is hereby amended to read “fiscal quarter of Parent”.

Section 2.13. Notices. The reference in Sections 6.7(d)(ii) of the Existing
Credit Agreement to “the PBGC or the Borrower” is hereby amended to read “the
PBGC or Parent or the Borrower”.

Section 2.14. Negative Covenants. The introductory paragraph to Article 7 of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:

“Parent and the Borrower hereby agree that, so long as the Revolving Commitments
remain in effect, any Letter of Credit remains outstanding or any Revolving Loan
or other amount is owing to any Lender or Administrative Agent hereunder, Parent
and the Borrower shall not, and shall not permit any Group Member to, directly
or indirectly:”

Section 2.15. Financial Condition Covenants. Sections 7.1 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

“Section 7.1. Financial Condition Covenants.

“(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio on any
day to be greater than 4.50 to 1.0.

“(b) Interest Coverage Ratio. Permit the ratio of (i) Consolidated EBITDA for
the period of four consecutive fiscal quarters of Parent then most recently
ended to (ii) Consolidated Interest Expense for such period to be less than 3.00
to 1.0.”

Section 2.16. Secured Indebtedness. Section 7.2(e) of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

“(e) Indebtedness in respect of Capital Lease Obligations and other financing of
fixed or capital assets permitted by Section 7.3(g);”

Section 2.17. Unsecured Indebtedness. Section 7.2(h) of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

“(h) additional Indebtedness of Parent, the Borrower or any of its Subsidiaries
that represents unsecured senior or subordinated notes issued by the Parent, and
unsecured Guarantee Obligations thereof by the Borrower and the Subsidiary
Guarantors; provided that (A) no principal amount of such Indebtedness matures
earlier than six (6) months after the Revolving Termination Date, (B) at the
time of such issuance and after giving effect thereto, no Default or Event of
Default shall exist, including compliance with the financial condition covenants
under Section 7.1, and (C) the Parent and the Borrower shall have delivered to
the Administrative Agent a certificate in reasonable detail reflecting
compliance with each of the foregoing requirements of this Section 7.2(h),
including calculations with supporting detail regarding the financial condition
covenants under Section 7.1, together with such other evidence of compliance
with the foregoing requirements of this Section 7.2(h) as the Administrative
Agent may reasonably request.”

 

 

7

  [FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 2.18. Liens. Section 7.3(g) of the Existing Credit Agreement is hereby
amended in its entirety to read as follows:

“(g) Liens securing Capital Lease Obligations or securing Indebtedness of the
Borrower or any other Group Member to finance the acquisition of fixed or
capital assets, provided that (i) such Liens shall be created substantially
simultaneously with the Capital Lease or the acquisition of such fixed or
capital assets, (ii) such Liens do not at any time encumber any property other
than the property under such Capital Lease or financed by such Indebtedness,
(iii) the amount of Indebtedness represented by such Capital Lease or secured by
such acquired assets shall not be increased, and (iv) the aggregate principal
amount (for the Borrower and all other Group Members) of all such Capital Leases
or other Indebtedness secured as permitted by this Section 7.3(g) shall not
exceed at any one time outstanding 10.0% of Consolidated Net Tangible Assets;”

Section 2.19. Restricted Payments. Section 7.6 of the Existing Credit Agreement
is hereby amended in its entirety to read as follows:

“Section 7.6. Restricted Payments. Declare or pay any dividend or distribution
(other than dividends payable solely in common stock or partnership or
membership interests of the Person making such dividend or distribution) on, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, defeasance, retirement or other
acquisition of, any Capital Stock of any Group Member (or enter into or be party
to, or make any payment under, any Synthetic Purchase Agreement with respect to
any such Capital Stock if the purchase, redemption, defeasance, retirement or
other acquisition thereof by the Borrower and its Subsidiaries would otherwise
be prohibited under this Section 7.6), whether now or hereafter outstanding, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of the Borrower or any Subsidiary
Guarantor, or enter into any derivatives or other transaction with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating any Group Member to make payments (other than payments
solely in the form of Capital Stock of the Borrower) to such Derivatives
Counterparty as a result of any change in market value of any such Capital Stock
(collectively, “Restricted Payments”), except that (i) any Subsidiary Guarantor
or Immaterial Subsidiary may pay cash

 

 

8

  [FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

dividends or distributions on its Capital Stock to the Borrower or any
Subsidiary Guarantor, (ii) the Borrower may pay cash dividends or distributions
on its Capital Stock to the Parent, and (iii) so long as (A) no Default or Event
of Default has occurred and is continuing at such time and (B) no Default or
Event of Default would exist after giving pro forma effect to such distribution,
the Parent may pay distributions to its members of “Available Cash” as defined
in and permitted by the terms of the Parent’s Agreement of Limited Partnership
(as defined in and in the form attached to the Parent Registration Statement) as
it exists on the First Amendment Effective Date.”

Section 2.20. Modifications of Certain Agreements.

(a) Each reference in clause (i) of Section 7.8(c) to “Borrower’s Consolidated
EBITDA” or “Borrower’s total Consolidated EBITDA” is hereby amended to read
“Parent’s Consolidated EBITDA” or “Parent’s total Consolidated EBITDA”,
respectively.

(b) Clause (ii) of Section 7.8(c) of the Existing Credit Agreement is hereby
amended to read as follows:

“(ii) with respect to which the assignee or the acquiring Person under a
separate gas gathering agreement has (or the guarantor of its obligations under
a guaranty provided pursuant to the Gathering Agreement has) a long-term, senior
unsecured credit rating equal to or greater than BB (or higher) by S&P and Ba3
(or higher) by Moody’s, in each case without a negative outlook.”

Section 2.21. Acquisitions. Clauses (ii) and (iii) of Section 7.10 of the
Existing Credit Agreement are hereby amended in their entirety to read as
follows:

“(ii) in the case of any such acquisition from a Person other than Chesapeake
Midstream Operating, L.L.C. or any of its subsidiaries, immediately before and
immediately after giving pro forma effect to such acquisition and to any
Indebtedness incurred in connection with such acquisition, the Consolidated
Leverage Ratio does not exceed 4.25 to 1.0; (iii) a substantial part of the
assets acquired in such acquisition are commonly understood to be in the
midstream energy business and immediately before and immediately after giving
pro forma effect to such acquisition and to any Indebtedness incurred in
connection with such acquisition, the Borrower shall be in compliance with the
covenants set forth in Section 7.1;”.

Section 2.22. Changes in Fiscal Period. Section 7.11 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

“Section 7.11. Changes in Fiscal Period. Permit the fiscal year of Parent to end
on a day other than December 31 or change Parent’s method of determining fiscal
quarter.”

Section 2.23. Parent. The Existing Credit Agreement is hereby amended to add the
following Section 7.18 immediately following Section 7.17:

“Section 7.18. Parent. Notwithstanding any other provision of this Agreement,
with respect to Parent only: (a) hold any assets or conduct any business other
than its ownership of the Borrower, (b) dispose of any of its ownership interest
in the Borrower, and (c) accept any Restricted Payment in violation of
Section 7.6.”

 

 

9

  [FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 2.24. Events of Default.

(a) Paragraph (k) of Article 8 of the Existing Credit Agreement is hereby
amended in its entirety to read as follows:

“(k) [intentionally omitted]”

(b) Paragraph (l) of Article 8 of the Existing Credit Agreement is hereby
amended in its entirety to read as follows:

“(l)(i) Chesapeake Midstream Ventures, L.L.C., a Delaware limited liability
company (“Ventures”) shall cease to be, directly or indirectly, the beneficial
owner (as defined above) of all of the outstanding Capital Stock of General
Partner; (ii) General Partner shall cease to be, directly or indirectly, the
beneficial owner (as defined above) of all of the general partner interests of
Parent; (iii) less than 50% of the members of the board of directors, board of
managers or similar governing body (the “Board”) of General Partner (excluding
those members designated or appointed as independent directors to comply with
any regulation or rule of any applicable governmental authority or regulating
entity, including, without limitation, those of any regulatory agency,
securities commission or stock exchange) shall be Chesapeake Energy Designees;
(iv) the Designated Holders shall cease to be, directly or indirectly, the
beneficial owners (as defined above), free and clear of all Liens, of the
greater of (A) at least 25% of each class of outstanding Capital Stock of
Ventures or (B) that amount or percentage of each class of outstanding Capital
Stock of Ventures required under the organizational documents of Ventures to be
entitled to hold 50% or more of the members of the Board of Ventures; or (v) the
voting members of the Board of Ventures who are designated or appointed solely
by Chesapeake Energy or its wholly owned Subsidiaries shall at any time
(A) constitute less than 50% of the members of the Board of Ventures or
(B) shall have any duty or obligation (other than any duty or obligation that
may not be waived pursuant to Delaware law) to represent, in whole or in part,
the interest of any Person other than Chesapeake Energy or its wholly owned
Subsidiaries; or”

(c) Paragraph (m) of Article 8 of the Existing Credit Agreement is hereby
amended in its entirety to read as follows:

“(m)(i) any Group Member (A) has failed to make payment when due of one or more
amounts under the Material Agreements that exceed $5,000,000 in the aggregate at
any one time outstanding, except to the extent such Group Member shall be
disputing in good faith such payment in accordance with the terms of such
Material Agreement, or (B) fails to observe or perform any other term, agreement
or condition contained in or required by any Material Agreement, the effect of
which failure under this clause (B) is to cause, or to permit any Person to
terminate any Material Agreement or any material

 

 

10

  [FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

rights and benefits of such Group Member under such Material Agreement; or
(ii) any Person party to a Material Agreement other than a Group Member (A) has
failed to make payment when due of one or more amounts under any Material
Agreement, except to the extent such Person shall be disputing in good faith
such payment in accordance with the terms of such Material Agreement, that
exceed $5,000,000 in the aggregate at any one time outstanding, (B) fails to
observe or perform any other term, agreement or condition contained in or
required by any Material Agreement, the effect of which failure under this
clause (B) is to cause, or to permit any Group Member to terminate any Material
Agreement, (C) permits any of the events described in paragraph (f) of this
Article to occur with respect to such Person; or (iii) any amendment,
modification, compromise, waiver or consent shall be made in respect of Material
Agreement that has the effect of reducing or terminating (A) the aggregate
amounts payable to or on behalf of any Group Member pursuant to the Material
Agreement, whether already accrued or to be payable in the future and whether as
a modification of fees, rates, charges, tax payments, reimbursement rights,
indemnification rights, minimum storage commitments, minimum throughput
commitments or otherwise, if such amendment, modification, compromise, waiver or
consent would have the effect of reducing Consolidated EBITDA attributable to
such Material Agreement by more than 10% or (B) any other material rights and
benefits of a Group Member under such Material Agreement; or (iv) any assignment
or transfer of rights or obligations in respect of any Material Agreement occurs
in violation of the terms of any Material Agreement, as such terms exist on the
date of this Agreement; or”

Section 2.25. Notices Generally. Sections 10.2(a)(i) and (ii) of the Existing
Credit Agreement are hereby amended in their entirety to read as follows:

“(i) if to the Borrower or Parent, 6100 N. Western Ave., Oklahoma City, Oklahoma
73118, Attention: Dave Shiels (Telecopy No. 405-849-6224, Electronic Mail
(E-mail): dave.shiels@chk.com) and Elliot Chambers (Telecopy No. 405-849-6119,
Electronic Mail (E-mail): elliot.chambers@chk.com);

“(ii) if to the Administrative Agent, to Wells Fargo Bank, National Association,
MAC D1109-019, 1525 W W T Harris Blvd, 1st Floor, Charlotte, NC 28262-8522,
Attention: Laura Pellerin (Telecopy No. 704-715-0017, Phone No. 704-590-2760),
with a copy to Wells Fargo Bank, National Association, 1445 Ross Avenue, Suite
4500, T5303-452, Dallas, Texas 75202, Attention: Jason Hicks (Telecopy
No. 214-721-8215);”

Section 2.26. Schedule 1.1A. Schedule 1.1A to the Existing Credit Agreement is
hereby amended in its entirety to read as set forth in Schedule 1.1A attached
hereto.

Section 2.27. Consent of Majority Lenders. Majority Lenders hereby consent to
(a) the release by Administrative Agent of the Liens in the Capital Stock of the
Borrower pursuant to the Pledge Agreements by each of GIP-A Holding (CHK), L.P.,
GIP-B Holding (CHK), L.P., GIP-C Holding (CHK), L.P., and Chesapeake Midstream
Holdings, L.L.C., (b) the termination of each such Pledge Agreement, (c) the
amendments to the Borrower’s LLC Agreement as contemplated by the Parent
Registration Statement, and (d) the transactions contemplated by the Parent
Registration Statement.

 

 

11

  [FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ARTICLE III.

CONDITIONS OF EFFECTIVENESS

Section 3.1. Effective Date. This Amendment shall become effective as of the
date first above written when and only when:

(a) Each of the following conditions shall have been satisfied with respect to
the transactions contemplated in the Parent Registration Statement:

(i) The sale of common units of Parent to the public (the “Parent Equity Sale”)
and the related transactions, as contemplated by the Parent Registration
Statement, shall have been committed to and “priced” pursuant to a fully
executed underwriting agreement; and

(ii) all transactions contemplated in the Parent Registration Statement, other
than the Parent Equity Sale, shall have been consummated, all conditions to the
Parent Equity Sale shall have been tendered, and the closing and funding of the
Parent Equity Sale shall be required to occur pursuant to the executed
underwriting agreement on the business day immediately following the Effective
Date.

(b) Administrative Agent shall have received all of the following, at
Administrative Agent’s office, duly executed and delivered and in form,
substance and date satisfactory to Administrative Agent:

(i) the Amendment executed by Borrower, Parent, Administrative Agent and each
Lender;

(ii) the Parent Guarantee Agreement executed by Parent;

(iii) a duly executed Consent and Agreement from each Subsidiary Guarantor in
the form attached hereto;

(iv) a closing certificate of each Loan Party in substantially the form of
Exhibit C to this Amendment;

(v) (1) a certificate from officer of General Partner of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of General Partner as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with Credit Agreement
and the other Loan Documents to which Parent is a party and (2) such documents
and certifications as the Administrative Agent may require to evidence that each
General Partner and Parent are duly organized or formed, validly existing, in
good standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect;

 

 

12

  [FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(vi) Security Agreement encumbering all assets of Parent;

(vii) amendments or supplements to the Mortgages providing for the change in the
maximum Total Revolving Commitments and the Revolving Termination Date provided
for in this Amendment;

(viii) legal opinions of Commercial Law Group, P.C. and Vinson & Elkins, counsel
to the Group Members, regarding such matters as may be required by the
Administrative Agent;

(ix) legal opinion of Thompson & Knight LLP, counsel to the Administrative
Agent, regarding such matters as may be required by the Administrative Agent;
and

(x) such other supporting documents as Administrative Agent may reasonably
request.

(c) Borrower shall have paid, in connection with such Loan Documents, all
recording, handling, amendment and other fees required to be paid to
Administrative Agent pursuant to any Loan Documents.

(d) Borrower shall have paid, in connection with such Loan Documents, all other
fees and reimbursements to be paid to Administrative Agent pursuant to any Loan
Documents, or otherwise due Administrative Agent and including invoiced fees and
disbursements of Administrative Agent’s attorneys.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

Section 4.1. Representations and Warranties of Borrower and Parent. In order to
induce each Lender to enter into this Amendment, Borrower and Parent represent
and warrant to each Lender that:

(a) The representations and warranties contained in Article 4 of the Credit
Agreement are true and correct at and as of the time of the effectiveness
hereof, except (i) to the extent that the facts on which such representations
and warranties are based have been changed by the extension of credit under the
Credit Agreement, (ii) to the extent such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and (iii) for purposes of this definition, the
representations and warranties contained in subsections (a) and (b) of
Section 4.1 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.1 of the Credit Agreement.

(b) Borrower and Parent are duly authorized to execute and deliver this
Amendment and the other Amendment Documents and Borrower is and will continue to
be duly authorized to borrow monies and to perform its obligations under the
Credit Agreement. Borrower and Parent have duly taken all corporate action
necessary to authorize the execution and delivery of this Amendment and the
other Amendment Documents and to authorize the performance of the obligations of
Borrower and Parent hereunder and thereunder.

 

 

13

  [FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

(c) When duly executed and delivered, each of this Amendment and the Credit
Agreement will be a legal and binding obligation of each of Borrower and Parent,
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or similar laws of general application relating to the enforcement of
creditors’ rights and by equitable principles of general application.

ARTICLE V.

MISCELLANEOUS

Section 5.1. Parent Joinder. Parent hereby expressly joins the Credit Agreement
as Parent and as a Group Member and expressly assumes all of the obligations and
liabilities of Parent and a Group Member as provided therein. As of the
Effective Date, Parent shall be deemed to be a party to the Credit Agreement
with the same effect as if Parent is a direct signatory thereto. Parent hereby
expressly ratifies, confirms and approves the Credit Agreement and the other
Loan Documents, as they may be amended or affected by the various Amendment
Documents.

Section 5.2. Ratification of Agreements. The Existing Credit Agreement as hereby
amended is hereby ratified and confirmed in all respects. The Loan Documents, as
they may be amended or affected by the various Amendment Documents, are hereby
ratified and confirmed in all respects. Any reference to the Credit Agreement in
any Loan Document shall be deemed to be a reference to the Existing Credit
Agreement as hereby amended. The execution, delivery and effectiveness of this
Amendment and the other Amendment Documents shall not, except as expressly
provided herein or therein, operate as a waiver of any right, power or remedy of
Lenders under the Credit Agreement, the Notes, or any other Loan Document nor
constitute a waiver of any provision of the Credit Agreement, the Notes or any
other Loan Document.

Section 5.3. Provisions Relating to Commitments. From and after the Amendment
Effective Date, the Lenders shall have the respective Revolving Commitment as
set forth on Schedule 1.1A as amended hereby. Upon execution of this Amendment
by any Lender that is not a Lender under the Existing Credit Agreement (a “New
Lender”) and the effectiveness of this Amendment pursuant to Article III hereof,
such New Lender shall be a Lender under the Credit Agreement for all purposes,
and, to the extent of its respective Revolving Commitment as set forth on
Schedule 1.1A as amended hereby, shall have the rights and obligations of a
Lender thereunder. The Lenders and the Borrower hereby authorize the
Administrative Agent to request borrowings from the Lenders, to make prepayments
of Revolving Loans and to reduce Revolving Commitments under the Credit
Agreement among the Lenders in order to ensure that, upon the effectiveness of
this Amendment, the Revolving Loans of the Lenders shall be outstanding on a
ratable basis in accordance with their respective Revolving Percentage (after
giving effect to this Amendment) and that the Revolving Commitments shall be as
set forth on Schedule 1.1A as amended hereby and no such borrowing, prepayment
or reduction shall violate any provisions of the Credit Agreement or this
Amendment. The Lenders hereby confirm that, from and after the Amendment
Effective Date, all participations of the Lenders in respect of Letters of
Credit outstanding hereunder shall be based upon the Revolving Percentage of
each Lender (after giving effect to this Amendment).

 

 

14

  [FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Section 5.4. Survival of Agreements. All representations, warranties, covenants
and agreements of Borrower and Parent herein shall survive the execution and
delivery of this Amendment and the performance hereof, including without
limitation the making or granting of the Loans, and shall further survive until
all of the Obligations are paid in full. All statements and agreements contained
in any certificate or instrument delivered by Borrower or any Group Members
hereunder or under the Credit Agreement to any Lender shall be deemed to
constitute representations and warranties by, and/or agreements and covenants
of, Borrower and Parent under this Amendment and under the Credit Agreement.

Section 5.5. Loan Documents. This Amendment is and the other Amendment Documents
each are a Loan Document, and all provisions in the Credit Agreement pertaining
to Loan Documents apply hereto and thereto.

Section 5.6. Governing Law. This Amendment shall be governed by and construed in
accordance the laws of the State of Texas and any applicable laws of the United
States of America in all respects, including construction, validity and
performance.

Section 5.7. Counterparts; Fax. This Amendment may be separately executed in
counterparts and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment and the other Amendment Documents may be validly
executed by facsimile or other electronic transmission.

THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

[The remainder of this page has been intentionally left blank.]

 

 

15

  [FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CHESAPEAKE MLP OPERATING, L.L.C.

By:

 

/s/ J. Mike Stice

 

J. Mike Stice

 

Chief Executive Officer

CHESAPEAKE MIDSTREAM PARTNERS, L.P.

By: Chesapeake Midstream GP, L.L.C., its general partner

By:

 

/s/ J. Mike Stice

 

J. Mike Stice

 

Chief Executive Officer

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, as Swing Line
Lender, as an Issuing Lender and as a Lender

By:

 

/s/ J. Alan Alexander

Name:

 

J. Alan Alexander

Title:

 

SVP

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE ROYAL BANK OF SCOTLAND plc, as a Lender

By:

 

/s/ Phil Ballard

Name:

 

Phil Ballard

Title:

 

Managing Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender

By:

 

/s/ Gumaro Tijerina

Name:

 

Gumaro Tijerina

Title:

 

Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender

By:

 

/s/ Kathleen J. Bowen

Name:

 

Kathleen J. Bowen

Title:

 

Senior Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender

By:

 

/s/ Marc Graham

Name:

 

Marc Graham

Title:

 

Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:

 

/s/ Nicholas Bell

Name:

 

Nicholas Bell

Title:

 

Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:

 

/s/ Ronald E. McKaig

Name:

 

Ronald E. McKaig

Title:

 

Senior Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:

 

/s/ James F. Reilly

Name:

 

James F. Reilly

Title:

 

Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender

By:

 

/s/ Mark Walton

Name:

 

Mark Walton

Title:

 

Authorized Signatory

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender

By:

 

/s/ Ryan Vetsch

Name:

 

Ryan Vetsch

Title:

 

Authorized Signatory

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

UBS LOAN FINANCE, LLC, as a Lender

By:

 

/s/ Irja R. Otsa

Name:

 

Irja R. Otsa

Title:

 

Associate Director

By:

 

/s/ Mary E. Evans

Name:

 

Mary E. Evans

Title:

 

Associate Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

By:

 

/s/ Nupur Kumar

Name:

 

Nupur Kumar

Title:

 

Vice President

By:

 

/s/ Lynne-Marie Paquette

Name:

 

Lynne-Marie Paquette

Title:

 

Associate

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as a Lender

By:

 

/s/ Juli Bieser

Name:

 

Juli Bieser

Title:

 

Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender

By:

 

/s/ Don J. McKinnerney

Name:

 

Don J. McKinnerney

Title:

 

Authorized Signatory

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE

AND INVESTMENT BANK, as a Lender

By:

 

/s/ Dennis Petito

Name:

 

Dennis Petito

Title:

 

Managing Director

By:

 

/s/ Michael Willis

Name:

 

Michael Willis

Title:

 

Managing Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender

By:

 

/s/ Dustin Hansen

Name:

 

Dustin Hansen

Title:

 

Senior Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY

AMERICAS, as a Lender

By:

 

/s/ Carin Keegan

Name:

 

Carin Keegan

Title:

 

Director

By:

 

/s/ Erin Morrissey

Name:

 

Erin Morrissey

Title:

 

Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA,

as a Lender

By:

 

/s/ Vivianne Bouchard

Name:

 

Vivianne Bouchard

Title:

 

Financing Manager

By:

 

/s/ Carl Burlock

Name:

 

Carl Burlock

Title:

 

Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB, as a

Lender

By:

 

/s/ James M. Armstrong

Name:

 

James M. Armstrong

Title:

 

Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING

CORP., NEW YORK, as a Lender

By:

 

/s/ Masakazu Hasegawa

Name:

 

Masakazu Hasegawa

Title:

 

General Manager

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

TORONTO DOMINION (NEW YORK),

LLC, as a Lender

By:

 

/s/ Bebi Yasin

Name:

 

Bebi Yasin

Title:

 

Authorized Signatory

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as

a Lender

By:

 

/s/ Bruce E. Hernandez

Name:

 

Bruce E. Hernandez

Title:

 

Vice President

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

NATIXIS, as a Lender

By:

 

/s/ Donovan Broussard

Name:

 

Donovan Broussard

Title:

 

Managing Director

By:

 

/s/ Carlos Quinteros

Name:

 

Carlos Quinteros

Title:

 

Managing Director

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

First Amendment

CONSENT AND AGREEMENT

Each of the undersigned (in their individual capacity, each a “Guarantor”),
hereby (i) consents to the provisions of this Amendment and the transactions
contemplated herein, (ii) ratifies and confirms the Guaranty dated as of
September 30, 2009 made by it for the benefit of Administrative Agent and
Lenders executed pursuant to the Credit Agreement and the other Loan Documents,
(iii) agrees that all of its respective obligations and covenants thereunder
shall remain unimpaired by the execution and delivery of this Amendment and the
other documents and instruments executed in connection herewith, and (iv) agrees
that the Guaranty and such other Loan Documents shall remain in full force and
effect.

 

BLUESTEM GAS SERVICES, L.L.C., an

Oklahoma limited liability company

CHESAPEAKE MIDSTREAM GAS

SERVICES, L.L.C., an Oklahoma limited liability company

OKLAHOMA MIDSTREAM GAS SERVICES, L.L.C., an Oklahoma limited liability company

PONDER MIDSTREAM GAS SERVICES, L.L.C., a Delaware limited liability company

TEXAS MIDSTREAM GAS SERVICES, L.L.C., an Oklahoma limited liability company

By: Chesapeake MLP Operating, L.L.C., sole manager

  By:  

/s/ J. Mike Stice

    J. Mike Stice     Chief Executive Officer

[CONSENT AND AGREEMENT TO FIRST AMENDMENT TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1.1A

Commitments

 

LENDER

   REVOLVING
COMMITMENT

Wells Fargo Bank, National Association

   $ 60,000,000.00

The Royal Bank of Scotland plc

   $ 60,000,000.00

Bank of Montreal

   $ 60,000,000.00

Compass Bank

   $ 60,000,000.00

The Bank of Nova Scotia

   $ 50,000,000.00

Barclays Bank PLC

   $ 35,000,000.00

Bank of America, N.A.

   $ 35,000,000.00

Citibank, N.A.

   $ 35,000,000.00

Goldman Sachs Bank USA

   $ 35,000,000.00

Morgan Stanley Bank, N.A.

   $ 35,000,000.00

UBS Loan Finance, LLC

   $ 35,000,000.00

Credit Suisse AG, Cayman Islands Branch

   $ 25,000,000.00

ING Capital LLC

   $ 25,000,000.00

Royal Bank of Canada

   $ 25,000,000.00

Credit Agricole Corporate and Investment Bank

   $ 20,000,000.00

Comerica Bank

   $ 20,000,000.00

Deutsche Bank Trust Company Americas

   $ 20,000,000.00

Export Development Canada

   $ 20,000,000.00

Raymond James Bank, FSB

   $ 20,000,000.00

Sumitomo Mitsui Banking Corp., New York

   $ 20,000,000.00

Toronto Dominion (New York), LLC

   $ 20,000,000.00

U.S. Bank National Association

   $ 20,000,000.00

Natixis

   $ 15,000,000.00

Total

   $ 750,000,000.00

 

[CONSENT AND AGREEMENT TO FIRST AMENDMENT TO CREDIT AGREEMENT]